Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 Coffee with Kevin & Kurt Overview The past few weeks Kevin Crutchfield and Kurt Kost have been hosting “Coffee with Kevin” and “Coffee with Kurt” sessions with Alpha and Foundation employees. Their intention was to update people on the merger and answer questions that can be answered at this time.Several common themes emerged from the sessions. · Discussions About Positions/Job Security · Culture Preservation · Integration Schedule · Future ERP System · Benefits · What will happen with the Baltimore Office? Listed below are examples of some of the questions that most frequently came up in the coffee sessions, and a summary of how Kurt and/or Kevin responded. Q.
